Case 1:18-cr-00404-PAC Document 111 Filed 03/23/21 Page1of1

“Paul D. Petous hr

 

~. Attorney al Law & Associates, P.C.

-. The-Emplre State Building
'.. 360 Fifth Ave., Suite 4020
New York, NY 10418..
'*.242,564,2440

March 16,2021 3/isleew

' | [he papel & be ( Wa
~ United States District Court
Southern District of New York pool Jib rah [

500 Pear! Street, Chambers 1350

-= "New York, NY. 10007 |
le Attn: The Honorable Paul A. Crotty, U.S.D.J fad bet,
ee sor

‘Re: Request to Travel, Daniel Jimenez, Case No, 18 Cr. 404 (PAC)

- Dear Judge Crotty: |
| - “Greetings. My law office represents the defendant in the above-mentioned case.
. 2M, Jimenez seeks permission to travei from New Jersey to Pennsylvania (the address
. has been furnished to the Pre-Trial Officers and AUSA and, is of course, available to the
7 : Court upon request) with his established family. He intends to stay from March 27, 2021
; to March 28, 2021. He is presently being supervised by Pretrial Officer Sandra Marin as
a courtesy of New Jersey Pretrial Services. Ms. Marin has no objection to this request.
| My office has also contacted Southern District Pretrial Officer Rena Bolin and Assistant
- United States Attorney Adam Sloan Hobson, and they have no opposition to his travel
request |
So, without objection we ask that the Court grant his request to travel and advise

us forthwith.
